—In an accounting proceeding, C. Robinson & Associates, P. C., the attorney for the Executor of the Estate of Theresa Gaye, appeals from an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated June 26, 2000, which granted that branch of the objectant’s motion which was to impose a monetary sanction upon it.
Ordered that the order is affirmed, with costs payable by the appellant personally.
The Surrogate’s Court providently exercised its discretion in imposing a monetary sanction upon the appellant (see, CPLR 3126; Kaufman v Red Ground Corp., 170 AD2d 484). The ap*466pellant’s remaining contention is without merit. Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.